DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 1-20, the Applicant’s filing of a Terminal Disclaimer on 28 June 2022 was persuasive and overcomes the Nonstatutory Double Patenting rejections set forth in the Non Final Rejection Office Action dated 14 April 2022. 
Independent Claim 1 recites limitations that include a method of converting a generally planar panel to a staircase comprising the steps of:
 providing a robotic convertible panel comprising a plurality of sub-panels supported by a common support,
said common support mounted to a robotic mount,
said robotic mount configured to move said common mount, and thus said plurality of sub-panels, about each of an x axis, a y axis and a z axis which are perpendicular to one another;
positioning said plurality of sub-panels in a first position in which a face of each of said plurality of sub-panels is positioned in a first common plane to define a generally planar panel which is movable by said robotic mount; and
rotating two or more of said sub-panels to a second position in which said faces thereof are in separate planes from one another and which are offset at an angle relative to said first plane,
whereby said faces of said two or more of said sub-panels thereof may be used as step surfaces of the staircase which is movable by said robotic mount.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.
 
Independent Claim 11 recites limitations that include a robotic panel convertible into a staircase, comprising:
a support structure;
a plurality of sub-panels connected to said support structure,
each sub-panel having a face,
said plurality of sub-panels when in a first position having their faces positioned in a first common plane and cooperating to define a generally planar panel;
two or more of said sub-panels movably mounted to said support structure;
at least one drive which rotates said two or more sub-panels from said first position to a second position in which said faces of said two or more sub-display panels are in separate planes from one another,
the separate planes being offset at an angle relative to said first common plane,
whereby said faces of said two or more of said sub-panels thereof are configured to be used as step surfaces of the staircase; and
said support structure mounted to a robotic mount, said robotic mount configured to move said support structure, and thus said plurality of sub-panels, in 6 degrees of freedom.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached from 9:00am to 4:00pm ET Monday through Thursday and from 9:00am to 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        July 27, 2022